Citation Nr: 0320625	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  02-18 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an anxiety disorder 
with major depression.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).
 
3.  Entitlement to an increased evaluation for a 
psychophysiologic musculoskeletal disorder, manifested by 
headaches, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from September 1969 to June 
1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO).  The veteran testified before the undersigned Acting 
Veterans Law Judge at the RO in St. Petersburg in March 2003.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A) became law.  Regulations implementing the VCAA have 
been published.  The VCAA and implementing regulations apply 
in the instant case.  In Quartuccio v. Principi, 16 Vet. App. 
183 (2002), the United States Court of Appeals for Veterans 
Claims (Court) provided guidance regarding notice 
requirements under the VCAA.  The notice provided to the 
veteran in this case does not appear to be adequate under the 
Quartuccio guidelines, and the Board now has no recourse but 
to remand the case to the RO to correct the deficiency.  

Additionally, at his March 2003 hearing, the veteran 
testified that he has been undergoing treatment at the VA 
Outpatient Clinic in Jacksonville, Florida from August 2000 
to the present.  He specifically indicated that the treatment 
related to both his headaches and his psychiatric symptoms.  
While the Board notes that some records of treatment at this 
facility were added to the claims file in March 2003, it 
appears that other pertinent records from this facility 
remain outstanding.    

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339, (Fed. Cir. 2003) (DAV), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) determined that 38 C.F.R. § 19.9(a)(2) was 
inconsistent with 38 U.S.C. § 7104(a).  The Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2) because, in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.  The Federal Circuit also determined that 38 C.F.R. 
§ 19.9(a)(2)(ii), which provides "no less than 30 days to 
respond to notice," was contrary to 38 U.S.C. § 5103(b), 
which provides the claimant one year to submit evidence, and 
invalidated 38 C.F.R. § 19.9(a)(2)(ii).  

The RO has not reviewed the additional medical records added 
to the file in March 2003, nor has the veteran waived his 
right to have the evidence reviewed by the agency of original 
jurisdiction.  In light of DAV, this case must be remanded 
for initial consideration of any new evidence by the agency 
of original jurisdiction.  

Review of the medical records and statements from the veteran 
indicates that there may be a connection between the 
veteran's psychiatric complaints and his headaches.  VA 
examinations appear to be indicated to address complaints of 
increased headache symptoms and to obtain a nexus opinion. 

Finally, one of the matters the Board must address is which 
issue or issues are properly before it at this time.  Under 
the provisions of 38 U.S.C.A. § 7105(a), an appeal to the 
Board must be initiated by a notice of disagreement (NOD) and 
completed by a substantive appeal after a statement of the 
case (SOC) is furnished to the veteran.  In essence, the 
following sequence is required:  There must be a decision by 
the RO, the veteran must express timely disagreement with the 
decision (by filing the NOD within one year of the date of 
mailing of notice of the RO decision), VA must respond by 
explaining the basis of the decision to the veteran (in the 
form of a SOC), and finally, the veteran, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203.

In a March 2001 rating decision, the RO denied the veteran's 
claim for service connection for PTSD.  Notice of this 
decision was sent to the veteran on March 21, 2001.  While 
the veteran submitted statements in October 2001 and March 
2002 (within one year of the date notice was sent) that 
appear to express disagreement with that decision and 
elaborate on the claimed inservice stressor events, no 
subsequent SOC was ever issued with regard to this issue.  
Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the 
Board must instruct the RO that this issue remains pending in 
appellate status (see 38 C.F.R. § 3.160(c)) and requires 
further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  
In this regard, it is noteworthy that this claim is not 
before the Board at this time and will only be before the 
Board if the veteran files a timely substantive appeal.  The 
Board's actions regarding this issue are taken to fulfill the 
requirements of the Court in Manlincon. 

Accordingly, the case is remanded to the RO for the 
following:  

1.  The RO should issue an SOC to the 
veteran addressing the issue of 
entitlement to service connection for 
PTSD, and include citation to all 
relevant law and regulation pertinent to 
this claim.  This should include 
consideration of all evidence of record.   
The veteran must be advised of the time 
limit for filing a substantive appeal.  
38 C.F.R. § 20.302(b).  Then, only if the 
appeal is timely perfected, this issue is 
to be returned to the Board for further 
appellate consideration, if otherwise in 
order.  

2.  The RO should advise the veteran of 
the provisions of the VCAA and 
implementing regulations, and how they 
specifically apply with respect to his 
claims.  The RO should ensure that the 
veteran and his representative are 
advised of what he needs to establish 
entitlement to the benefits sought, what 
the evidence shows, and of his and VA's 
respective responsibilities in claims 
development.  The veteran and his 
representative should be afforded the 
requisite period of time to respond.  

3.  The RO should obtain copies of all 
relevant VA treatment records that have 
not been associated with the claims file.  
In particular, the RO should obtain 
records of treatment from the 
Jacksonville Outpatient Clinic from 
August 2000.  All records obtained must 
be added to the claims file.

4.  Thereafter, the RO should arrange for 
a psychiatric examination to ascertain 
the nature and etiology of any current 
psychiatric disorder, including anxiety 
and depression.  Any indicated tests or 
studies must be conducted.  The veteran's 
claims folder must be available to, and 
reviewed by, the examiner.  The examiner 
should provide opinions as to whether the 
veteran has a psychiatric disorder, and, 
if so, whether such disorder at least as 
likely as not, became manifest or 
increased in severity during service, or 
at least as likely as not, is otherwise 
related to service or a service-connected 
disorder.  The examiner should explain 
the rationale for any opinion given.  

5.  The RO should also arrange for the 
veteran to be afforded an examination by 
an appropriate specialist to determine 
the nature and severity of his service-
connected psychophysiologic 
musculoskeletal disorder manifested by 
headaches.  Any indicated tests or 
studies must be conducted.  Send the 
claims folder to the examiner for review.  
The examiner should review the veteran's 
claims file and identify the frequency 
and severity of the headaches in 
assessing the extent of disability caused 
by this condition.    

6.  Thereafter, the RO should review all 
evidence of record and readjudicate the 
claims.  If any benefit sought remains 
denied, the veteran and his 
representative should be issued an 
appropriate SSOC and given the requisite 
period of time to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.  No action is required of the 
veteran until he is notified.

The purposes of this remand are to provide adequate notice 
and to assist the veteran in the development of his claims.  
He has the right to submit additional evidence and argument 
on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  



________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




